United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1531
Issued: August 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a June 16, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to the accepted March 25, 2014 employment incident.
FACTUAL HISTORY
On October 9, 2015 appellant, then a 48-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 25, 2014 she sustained a left shoulder injury when
she was closing a long line vehicle (LLV) door on an inclined driveway. She reported that she

1

5 U.S.C. § 8101 et seq.

pulled her arms which resulted in pain in both shoulders, more on the left. Appellant notified her
supervisor on October 9, 2015.
By letter dated October 14, 2015, the employing establishment controverted the claim
contending that appellant failed to establish fact of injury.
On October 20, 2015 OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised as to the medical and factual evidence
required to support her claim and was afforded 30 days to provide the requested evidence. No
further evidence was received pursuant to this request.
By decision dated November 27, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that she sustained an injury because she did not submit any
medical evidence containing a medical diagnosis in connection with the accepted March 25,
2014 employment incident.
On December 28, 2015 appellant requested review of the written record before an OWCP
hearing representative.
In a December 29, 2015 witness statement, K.H., a customer service representative,
reported that on March 25, 2014 appellant called the office to report an accident after she injured
her left shoulder while trying to keep her LLV door from shutting/slamming. K.H. noted that the
accident was reported immediately and appellant was experiencing shoulder pain, but declined to
file a claim on that date. She further noted that all information and details were consistent with
the injury claim.
In an undated narrative statement, appellant explained that she notified her postmaster
minutes after the alleged employment injury occurred, but did not seek medical treatment from
her physician because she was hoping the pain would eventually subside. When the pain
continued to worsen, she sought medical treatment on October 12, 2015. Appellant noted that
her physician provided findings pertaining to both a left shoulder and left hand condition, but
that the left hand condition was unrelated to her current injury.
In an October 12, 2015 medical report, Dr. Scott Smith, a Board-certified orthopedic
surgeon, reported that appellant sought treatment for complaints of left shoulder pain. Appellant
reported a work injury having occurred at the employing establishment approximately two years
prior when she was trying to pull open the door of a mail truck and injured her left shoulder. She
did not seek treatment at the time of the injury and experienced intermittent pain since then.
Dr. Smith provided findings on physical examination and reviewed x-rays of the left shoulder
which revealed os acromiale with resulting type 3 morphology. He diagnosed impingement of
the left shoulder with os acromiale.
By decision dated June 16, 2016, OWCP’s hearing representative affirmed the
November 27, 2015 decision finding that the evidence of record failed to establish a firm medical
diagnosis which could be reasonably attributed to the accepted March 25, 2014 employment
incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP has accepted that the March 25, 2014 incident occurred as alleged. The Board
finds that appellant failed to establish a traumatic injury causally related to the accepted
March 25, 2014 employment incident.7
In an October 12, 2015 report, Dr. Smith provided findings on physical examination,
reviewed diagnostic testing, and diagnosed left shoulder impingement with os acromiale. In its
June 16, 2016 decision, OWCP found insufficient evidence to establish fact of injury. The issue
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

3

on appeal is whether appellant has established a traumatic injury causally related to the
March 25, 2014 incident. Thus, appellant must submit rationalized medical evidence to establish
her claim.
While Dr. Smith’s report established a sufficient diagnosis of left shoulder impingement
with os acromiale, he failed to provide any opinion regarding the cause of appellant’s condition.
He only generally repeated appellant’s allegations pertaining to the employment incident. Such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed conditions.8 Moreover, Dr. Smith failed to
provide a detailed medical history or discuss whether there was any prior treatment for the left
shoulder.9 The Board notes that appellant did not seek treatment for her injury until more than
18 months after the March 25, 2014 employment incident. A well-rationalized opinion is
particularly warranted given the delay in treatment as it remains unclear if appellant’s injury was
caused by the March 25, 2014 work incident, was a preexisting condition, or was a
nonoccupational injury.10 The Board has held that medical evidence that fails to offer a
rationalized opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.11 Thus, Dr. Smith’s report is of limited probative value and
insufficient to meet appellant’s burden of proof.12
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.13 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.14 In the instant case, appellant has not submitted sufficient medical evidence to
establish a causal relationship between the March 25, 2014 employment incident and an injury.
Any medical opinion evidence appellant may submit to support her claim should reflect a correct
history and offer a medically sound explanation by the physician of how the specific
employment incident caused a traumatic injury.15 As Dr. Smith’s report does not meet that
standard, appellant has failed to meet her burden of proof.16

8

K.W., Docket No. 10-98 (issued September 10, 2010).

9

Supra note 6.

10

See J.C., Docket No. 11-1980 (issued July 18, 2012).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
13

Daniel O. Vasquez, 57 ECAB 559 (2006).

14

D.D., 57 ECAB 734 (2006).

15

T.G., Docket No. 14-751 (issued October 20, 2014).

16

J.M., Docket No. 15-1174 (issued August 18, 2015).

4

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury causally related to the March 25, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

